Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim features of “receiving a random access request sent by a UAV, wherein the random access request comprises a Random Access Preamble (RAP); sending a random access initial response to the UAV when it is determined to respond to the random access request of the UAV; receiving a first message sent by the UAV, wherein the first message comprises terminal indication information and the terminal indication information is configured to indicate that a terminal, which requests access, is the UAV; and sending a second message for indicating that access is allowed to the UAV when it is determined to allow the access of the UAV” when considered in view of other claimed features within other independent claims renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found, cited below, can be separated into two categories: 1) those teaching communication systems including random access preambles and requests and 2) those teaching UAV and other aerial vehicles. All of the random access preamble cases involve cellular communication services and are not directed to UAVs as is taught by the instant claims except for WO 2019/005608. However, the only subject matter which predates the instant filing date is the subject matter contained within Application # 62/527,771 filed June 30, 2017. The subject matter contained within Application # 62/527,771 is directed to UAV communication systems, but does not teach the claimed features listed above nor the additional claimed features within independent claims 7 and 26. 
The cases in the first category involved random access preambles within the realm of cellular communication services sending communication messages between stationary ground terminals. These cases did not teach UAVs or other aerial vehicles. While cellular communication systems can be used to supplement UAV/Drone technologies, one having skill in the art would not find it obvious to replace the stationary ground terminals with UAV or other aerial vehicles as taught from the cases within the second category.
The best prior art found in the international search, CN 103997794, fails to teach UAVs or other aerial vehicles, therefore, failing to teach a critical element of the claimed invention. 
Therefore, the prior art fails to teach a critical element of the claimed invention even when combined rendering the claims novel and non-obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S Publication No. 2019/0239123) teaches a method and apparatus for transmitting and receiving random access preamble in wireless cellular communication system
Chang et al. (WO 2019/005608) teaches a method for connection establishment using common random access preamble
Vujcic et al. (U.S Publication No. 2009/0191875) teaches random access channel preamble detection
Jalali (U.S Publication No. 2018/0097560) teaches apparatus and methods to provide communications to aerial platforms
Tan (U.S Publication No. 2016/0330771) teaches a radio access network for unmanned aerial vehicles
Mahkonen et al. (U.S Publication No. 2021/0103294) teaches optimal aerial vehicle flight route planning based on quality-of-service requirements for data, telemetry, and command and control requirements in 3GPP networks. 
Shimezawa et al. (U.S Publication No. 2019/0077508) teaches a circuit terminal device, base station device, and method
Salazar Ibanez et al. (U.S Publication No. 2021/0209691) teaches verifying the use of unmanned aerial vehicles
Mahkonen et al. (U.S Publication No. 2021/0274311) teaches methods and systems for using network location services in a unmanned aircraft systems traffic management framework 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
3/11/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661